Citation Nr: 1453808	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active duty from March 1953 to March 1955 and from May 1955 to June 1956.

These matters are on appeal form a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was remanded by the Board in June 2014 for further development. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded this case to obtain VA treatment records and additional VA examinations and opinions regarding the nature and etiology of the Veteran's left elbow disability, bilateral hearing loss, and tinnitus.

A review of the claims file shows that VA treatment records dated from November 2009 to September 2013 have been obtained and associated with the claims file.

With regard to the Board's request for additional VA examinations and opinions, VA examinations were scheduled for July 2014, but the Veteran failed to attend.  Further review of the record reflects that the Veteran currently resides in a privately-funded nursing home.  In November 2014, the Appeals Management Center (AMC) contacted the nursing home's medical officer to inquire as to whether the facility was capable of providing the request examinations; this remains unclear.  However, the supplemental medical opinions sought as part of the Board's June 2014 should still be obtained.
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from an examiner other than the March 2009 VA examiner to review the March 2009 VA examination report and determine the nature and etiology of any left elbow disability.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  The examiner should state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a left elbow disability that preexisted his active duty service?  Specify this evidence if it exists.  Specifically discuss the Veteran's normal entrance examination report with regard to the Veteran's upper extremities.

(b)  If it is determined that a left elbow disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting left elbow disability was not aggravated beyond the natural progression of the condition? 

(c)  If there is insufficient evidence showing that a left elbow disability preexisted or, if preexisting, was not aggravated beyond the natural progression of the disorder (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran currently has a left elbow disability that had its onset in service or is otherwise etiologically related to any period of his active service?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA and private medical records, and VA examinations and opinions.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Obtain an addendum opinion from an examiner other than the March 2009 VA examiner to review the March 2009 VA examination report and determine the nature and etiology of any bilateral hearing loss and tinnitus.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

Is it at least as likely as not (50 percent or more probability) that the Veteran's bilateral hearing loss and tinnitus had their onset in or are etiologically-related to any period of the Veteran's active duty service, including due to a cold exposure and treatment for a possible ear infection in 1953, or manifested within one year of the Veteran's active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA and private medical records, and VA examinations and opinions.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




